Howe, J.
The defendant, having been found guilty of manslaughter, was sentenced to imprisonment at hard labor and has appealed.
The only point urged before us arises upon a bill of exceptions reserved to the refusal of tbe judge below to admit tbe voluntary declaration of tbe accused, made in accordance with the Statute before a committing magistrate, as testimony for tbe defense.
Tbe declaration in question, considered in tbo light of familiar rules of evidence, is certainly a singular document to be offered by tie defendant in a criminal cause.
In the first pi lace, it is made by the party in whose favor it is offered; in the second place, it is not made under the sanction of an oath; in the third place, it is made, in such a way as to deprive the State of any opportunity of cross-examination; in the fourth place, the State can not impeach the credibility of him who makes it.
The Statute, under which this paper was offered by the defendant, R. S. 1870, § 1010, provides, that it shall he the duty of the committing magistrate to receive the voluntary declaration of the person accused and the answers which, without promise or threat, he shall make to the questions which the examining magistrate shall put to him, and cause them to be reduced to writing and signed by the prisoner in his presence and that of two witnesses, or if he can not sign, to mention that circumstance and to certify the declaration with his signature and that of two witnesses, which declaration, thus certified and signed, “ shall be evidence” before tbe grand and petit juries.
It is contended by tlie appellant that tbe phrase “shall be evidence” means that the declaration shall be evidence for the prisoner as well as the State; but we can not assent to tills interpretation, which is not a necessary one, and is calculated to make the Statute repugnant to well established principles of criminal jurisprudence.
Referring again to the fundamental rules of evidence alluded to above, considering that tbo declaration is to be purely voluntary, without promise of reward or threat of punishment, and so witnessed and certified as to make it legally certain that it was thus made by tbe accused, and observing that it is permitted to be used as evidence *97before the grand jury, whose proceedings aré secret and ex parte, and before whom the prisoner is not permitted to be heard, we must conclude that the object of the Statute is simply to perpetuate for the use of the State such confessions or admissions as the accused may choose to make, in such way that they may be proved without calling the witnesses before whom they were made; thus substituting a convenient and permanent record of a confession for uncertain oral testimony in regard thereto ; that the phrase “ shall be evidence” does not necessarily imply, as understood, the words “for the prisoner;” and in fine that the Legislature, whose intent we are seeking, never intended by this provision to nullify the reasonable rules that a party shall not manufacture evidence in his own favor; that testimony shall be delivered under the sanction of an oath; and that the opposite party shall have the right to prove by cross-examination and impeach by evidence of bad character.
It is therefore ordered that the judgment appealed from be affirmed with costs.